          Case 1:19-cr-00610-JGK Document 14 Filed 10/21/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      October 21, 2019

BY ECF
The Honorable John G. Koeltl
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Aviram Azari, S1 19 Cr. 610 (JGK)

Dear Judge Koeltl:

        The Government writes respectfully to advise the Court that it has discussed the
defendant’s need for a kosher diet with the staff at the Metropolitan Correctional Center (“MCC”).
The MCC has advised the Government that the defendant has been approved for a kosher diet and
that the MCC’s Food Services staff is providing a kosher diet tray for the defendant for each meal.
The MCC further advised that religious diet trays are maintained separately from regular meal
trays, and that the defendant should pick up his trays from the Unit Officer when meals are served.
The Government has advised defense counsel of this information.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney




                                         by:
                                               ______________________________
                                               Eun Young Choi / Olga I. Zverovich
                                               Assistant United States Attorneys
                                               (212) 637-2187 / (212) 637-2514
